Citation Nr: 0917229	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  03-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased combined evaluation for service-
connected disabilities, rated as 80 percent disabling from 
June 20, 2000 to June 10, 2004, and as 90 percent disabling 
from June 11, 2004.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1952 to November 
1954 and from February 1955 to February 1982.  

This matter came before the Board of Veterans' Appeals on 
appeal of a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  This matter was remanded in October 2007.  A 
review of the record shows that the RO has complied with all 
remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's combined evaluation for compensation purposes 
due to service-connected disabilities is 80 percent from June 
20, 2000 to June 10, 2004, and 90 percent from June 11, 2004.


CONCLUSION OF LAW

The criteria for assignment of an increased combined 
evaluation are not met.  38 C.F.R. §§ 4.25 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim for an increased combined evaluation for 
service-connected disabilities, the Board finds that no 
further action is necessary to comply with VA's duties to 
notify and assist the Veteran under the VCAA.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The 
Veteran's appeal must be denied as a matter of law.  Thus, 
the Board finds that any deficiency in VA's VCAA notice or 
development action is harmless error.  The veteran has not 
argued otherwise.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Criteria & Analysis

Service connection is in effect for degenerative joint 
disease, status post right knee replacement, rated as 30 
percent disabling from October 1, 1997; onychomycosis and 
dermatitis of the left lower extremity, rated as 30 percent 
disabling from September 22, 1998; chronic obstructive 
pulmonary disease, rated as 30 percent disabling from June 
20, 2000; resection of the left hand/forearm from gunshot 
wound, rated as 20 percent disabling from September 22, 1998; 
type II diabetes mellitus, rated as 20 percent disabling from 
March 31, 2003; bilateral hearing loss, rated as 10 percent 
disabling from September 22, 1998; tinnitus, rated as 10 
percent disabling from September 22, 1998; allergic rhinitis, 
rated as 10 percent disabling from June 20, 2000; anxiety 
disorder, rated as 10 percent disabling from June 20, 2000; 
peripheral neuropathy of the right and left lower 
extremities, associated with type II diabetes mellitus, rated 
as 10 percent disabling for each extremity from June 11, 
2004; right index finger fracture, rated as noncompensable 
from June 20, 2000, and as 10 percent disabling from March 9, 
2006; and residual of shell fragment wound of left and right 
arm, rated as noncompensable from March 1, 1982.  

Thus, according to Table 1 of 38 C.F.R. § 4.25, the veteran 
has a combined rating of 80 percent from June 20, 2000 to 
June 10, 2004, and a combined rating of 90 percent from June 
11, 2004.  38 C.F.R. § 4.25.  Thus, entitlement to an 
increased combined evaluation for service-connected 
disabilities is not warranted.  


ORDER

Entitlement to an increased combined evaluation for service-
connected disabilities, rated as 80 percent disabling from 
June 20, 2000 to June 10, 2004, and as 90 percent disabling 
from June 11, 2004, is not warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


